Citation Nr: 1429272	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  06-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbosacral spine disability.  

3.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1973 to July 1975.  He also had additional service in the Army National Guard from September 1985 to June 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for a cervical spine disability (listed as neck pain) and for a lumbosacral spine disability (listed as back pain); and on appeal of a November 2009 rating decision of the VA Regional Office (RO) in Portland, Oregon, that denied service connection for a right ankle disability (listed as a right ankle tibia fibula fracture, claimed as a right ankle injury).  

In May 2009, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

In August 2009, the Board remanded the issues of entitlement to service connection for a cervical spine disability and for a lumbosacral spine disability for further development.  

In December 2011, the Veteran was notified that the Veterans Law Judge who conducted the hearing retired from the Board, and he was offered an opportunity to appear before another Veterans Law Judge.  The Veteran did not respond.  

In March 2012, the Board remanded the issues of entitlement to service connection for a cervical spine disability and for a lumbosacral spine disability for further development.  The Board deferred a decision on the issue of entitlement to service connection for a right ankle disability.  

In June 2013, the Board remanded the issues of entitlement to service connection for a cervical spine disability, a lumbosacral spine disability, and for right ankle disability, for further development.  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in June 2013, partly to schedule the Veteran for a VA examination, by an examiner who had not previously examined the Veteran, as to his claimed cervical spine and lumbosacral spine disabilities.  The examiner was to indicate whether it was more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that the Veteran's current cervical spine and lumbosacral spine disabilities were a progression of the neck and low back complaints during active duty from July 1973 to July 1975, as well as any injury during active duty for training in the National Guard in December 1993, or were the result of the development of new and separate conditions.  

In the June 2013 remand, the Board specifically directed that the examiner was to consider that a witness, a former company commander, stated that during annual training in 1993, the Veteran injured his back; that he reported to sick call and was seen by medics; and that he was assigned to light duty for the remainder of his annual training.  

The Board also directed that the examiner was to consider that the Veteran was competent to describe neck and low back injuries during service and since service, and current symptoms that may form the basis of the diagnosis, and that the Board found the Veteran's statements to be credible.  

The June 2013 Board remand directed that the Veteran should be afforded a VA examination, by an examiner who had not previously examined the Veteran, as to his claimed right ankle disability.  The examiner was to indicate whether it is more likely than not, as likely as not, or less likely than not that the Veteran's current right ankle disability, including a right ankle fracture at work after service, was related to treatment for a right ankle injury during active duty from July 1973 to July 1975, or was the result of the development of a new and separate condition.  

In the June 2013 remand, the Board specifically directed that, if the examiner found that the right ankle fracture in 1982 was unrelated to a right ankle injury during active duty from July 1973 to July 1975, the examiner was to indicate whether the right ankle fracture was aggravated by the Veteran's service in the National Guard from 1985 to 1999.  

The Board also specifically directed that the examiner was to consider that the Veteran was competent to describe a right ankle injury during service and since service, and current symptoms that may form the basis of the diagnosis, and that the Board found the Veteran's statements to be credible.  

The Veteran was afforded VA back (thoracolumbar spine) and right ankle  examinations in July 2013.  Although the June 2013 remand required that the examinations be conducted by an examiner who had not previously examined the Veteran, the respective examinations were conducted by the same examiner who had conducted the previous April 2012 VA back (thoracolumbar spine) conditions and neck (cervical spine) conditions examinations.  

Additionally, the VA examiner did not specifically address the Veteran's credible reports of neck and low back complaints during and since service as requested pursuant to the June 2013 remand instructions.  The examiner also did not specifically discuss the Veteran's credible reports of a right ankle injury during service and right ankle problems since service.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development directed pursuant to the June 2013 remand has not been accomplished, the Veteran must be afforded another VA examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for neck, low back, and right ankle problems since August 2009.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined the Veteran, to determine the nature and likely etiology of his claimed cervical spine and lumbosacral spine disabilities.  The entire claim file, including all electronic records, must be reviewed by the examiner.  

The examiner is to diagnose all current cervical spine and lumbosacral spine disabilities and provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cervical spine and/or lumbosacral spine disabilities are related to and/or had their onset during the Veteran's periods of service, to specifically include neck and low back complaints during the Veteran's period of active duty from July 1973 to July 1975, as well as any injury during active duty for training in the National Guard in December 1993.  

The examiner must specifically acknowledge and discuss the Veteran's credible reports of neck and low back injuries during his period of active duty from July 1973 to July 1975, as well as an injury during active duty for training in the National Guard in December 1993, and his reports of neck and low back complaints since his periods of service.  

In formulating the opinion, the examiner must specifically consider that the Veteran was treated for a sore neck in November 1973; a possible pinched nerve in February 1974; and low back pain with pain going down his left leg in February 1974.  

The examiner must also specifically consider that a former company commander, stated that during annual training in 1993, the Veteran injured his back, that he reported to sick call and was seen by medics, and that he was assigned to light duty for the remainder of his annual training.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined the Veteran, to determine the nature and likely etiology of his claimed right ankle disability.  The entire claim file, including all electronic files, must be reviewed by the examiner.  

The examiner is to diagnose all current right ankle disabilities and provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right ankle disabilities are related to and/or had their onset during the Veteran's periods of service, to specifically include treatment for a right ankle injury during the Veteran's period of active duty from July 1973 to July 1975.  

The examiner must specifically acknowledge and discuss the Veteran's credible reports of a right ankle injury during his period of active duty from July 1973 to July 1975, as well as right ankle problems since his periods of service.  

If the examiner finds that a right ankle fracture in 1982 is unrelated to a right ankle injury during active duty from July 1973 to July 1975, then the examiner must specifically indicate whether the right ankle fracture was permanently worsened by the Veteran's service in the National Guard from 1985 to 1999.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



